Citation Nr: 1546583	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had recognized guerilla service from January 1944 to September 1945.
He died in December 1973.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In April 2011, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In an October 2011 decision, the Board found that new and material evidence had not been received to reopen the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Memorandum Decision, the Court set aside the Board's October 2011 decision and remanded the matter to the Board.  In November 2013, the Board issued a decision finding that new and material evidence had been received to reopen the appellant's claim, and remanding the reopened claim for further development.  The issue is now before the Board for further appellate consideration.



FINDINGS OF FACT

1.  The Veteran died in December 1973; his death certificate lists as the cause of death pulmonary tuberculosis (PTB), with no identified antecedent cause, underlying cause, or other significant conditions contributing to death.

2.  Service connection was not in effect for any disability at the time of the Veteran's death.

3.  The probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cause of death, PTB, was related to his active military service, or that it manifested to a compensable degree within three years of his separation from active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for entitlement to service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for such a claim based on a disability not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, a VA letter issued in September 2009 satisfied the duty to notify provisions with respect to service connection for the cause of the Veteran's death.  The letter notified the appellant that the Veteran was not service-connected for PTB during his lifetime, and provided an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a disability not yet service connected.

The duty to assist the appellant has also been satisfied in this case.  The record includes the Veteran's service treatment records, service personnel records, a "buddy" statement from people who knew the Veteran, and lay statements and medical evidence submitted by the appellant.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, a VA medical opinion was obtained in April 2014 in connection with the appellant's claim.  The VA physician reviewed the Veteran's relevant medical history and provided an opinion with adequate rationale based on and with citation to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See 38 C.F.R. § 3.159(c)(4).

The Board notes that in November 2009, the appellant submitted an affidavit signed by C. Angeles and F. Trinidad indicating that the Veteran sought medical care from Dr. R. Villarama for PTB in October 1946.  In its December 2013 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain, with assistance from the appellant as needed, any outstanding records from Dr. R. Villarama.  The Board also directed the AOJ to obtain outstanding records from the Quezon Institute, as well as any other identified private treatment records.  Pursuant to the remand directives, the AOJ sent the appellant a notification letter dated in December 2013, requesting that she identify any outstanding relevant evidence, specifically to include records from Dr. R. Villarama and the Quezon Institute, and authorize release of those records to VA.  To date, the appellant has not responded to the notification letter.  Although VA has a duty to assist the appellant in substantiating her claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a claimant cannot passively wait for help from VA); 38 C.F.R. § 3.159(c)(1)(i) (stating "The claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians.").  In this case, VA has taken the necessary steps to identify outstanding, relevant private treatment records; however, the appellant did not provide additional information that would allow VA to do so.  Accordingly, the Board finds that VA satisfied its duty to assist the appellant.  Given the lack of a response from the appellant, no further actions are required on the part of VA.  The Board finds that VA's duty to assist with respect to the appellant's claim for entitlement to service connection for the cause of the Veteran's death has been met despite the possibility that there may be outstanding private records from Dr. R. Villarama, the Quezon Institute, or other sources.  See 38 C.F.R. § 3.159(c)(1).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Court in March 2013.  A Court remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the March 2013 Court remand directed the Board to reexamine the evidence and determine whether new evidence is material and, if necessary, conduct additional development to adjudicate the claim.  Upon remand, the Board reexamined the evidence, and found that the new evidence was material such that reopening was warranted.  Accordingly, the Board finds that VA at least substantially complied with the March 2013 Court remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

In addition, as noted in the Introduction, this case was previously remanded by the Board in November 2013.  The November 2013 Board remand directed the AOJ to obtain, with assistance from the appellant, outstanding records from Dr. R. Villarama, the Quezon Institute, and any other identified private treatment records; forward the case to a VA examiner for an opinion; and readjudicate the claim.  Pursuant to the December 2013 Board remand, the AOJ attempted to obtain outstanding private treatment records as directed, but could not do so due to lack of response from the appellant, as discussed above.  The AOJ forwarded the case to a VA examiner and obtained an opinion consistent with the remand directives in April 2014, and readjudicated the claim in a July 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Furthermore, the appellant was afforded a hearing before the undersigned VLJ in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the appellant specific questions concerning the Veteran's illness, treatment, and cause of death.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant.  The appellant has not alleged any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  
For a disability to constitute the principal cause of death, it must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  For a disability to be a contributory cause of death, it must have contributed substantially or materially to cause death; combined to cause death; or aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, including tuberculosis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within a presumptive period following separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The presumptive period for tuberculosis is three years.  38 C.F.R. § 3.307(a)(3).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis

The appellant contends that the Veteran died from pulmonary tuberculosis, which he first experienced during active service and was treated for shortly after his separation from active service.  At the April 2011 Board hearing, she testified, through an interpreter, that she became acquainted with the Veteran sometime before 1948, but became friends with him in 1948.  She further testified that, after the Veteran's separation from active service, she observed that he had "symptoms like coughing and malaria" and that he had a spot on his lung.  See April 2011 Board hearing transcript.  The appellant has stated that the Veteran's symptoms also included weight loss and fever.  See Informal Brief, received in August 2012.  In addition, she has indicated that the Veteran was unable to seek medical care for the PTB shortly after his release from active service due to poverty and unavailability of care.  Furthermore, she has stated that the Veteran sought medical care for PTB during his lifetime, but no record was made of the treatment.  See id.  The appellant has also asked that she be granted the benefit sought based on her advanced age, poor health, and financial need.  See, e.g., id.; April 2011 Board hearing transcript.

The Veteran's death certificate indicates that he died in December 1973 due to PTB.  The death certificate lists no identified antecedent cause, underlying cause, or other significant conditions contributing to the Veteran's death.  The Veteran was not service connected for any disability at the time of his death.

An admission card from the Quezon Institute shows that the Veteran was admitted in June 1971 and that he died in December 1973.  A diagnosis card also from the Quezon Institute shows that the Veteran's diagnosis during that period was PTB.  The materials from the Quezon Institute include a note indicating that only records dating from January 1989 were on file, and that the facility had disposed of all other records.  As noted above, following the Board's December 2013 remand, the AOJ contacted the appellant in an effort to identity and obtain further evidence from the Quezon Institute, but the appellant did not respond.  Accordingly, aside from the admission card and the diagnosis card, no treatment records relating to the Veteran's death are of record.

The Veteran's service records do not show diagnosis or treatment for PTB during his active service.  A PA AGO Form 23, Affidavit for Philippine Army Personnel, dated in March 1946 indicates that the Veteran had no wounds or illnesses during his active service.

A statement from A. G. Tantoco, M. D., dated in July 2008 states, "[the Veteran] was under my medical care due to PTB and the cause of death was due to PTB."  Dr. Tantoco provided no further details regarding his treatment of the Veteran's PTB and did not provide any medical records.  In November 2009, the appellant submitted a "'Buddy' Certificate/Affidavit" signed by C. Angeles and F. Trinidad.  In the affidavit, the affiants state that they knew the Veteran as a town mate, and that on or about October 16, 1946, during an occasion at the Veteran's residence, the Veteran became dizzy, pale, and weak.  The Veteran told the affiants that he had PTB.  The affiants brought the Veteran to the clinic of Dr. R. Villarama, who diagnosed him with PTB and prescribed medications for the condition.  As noted above, following the Board's December 2013 remand, the AOJ contacted the appellant in an effort to identity and obtain records from the Dr. Villarama, but the appellant did not respond.  In addition, the record includes a computer printout of a list of registered physicians showing that Dr. Villarama was not registered as a physician until November 1960.

In April 2014, a VA examiner reviewed the record.  The examiner noted the Veteran's active service, his admission at the Quezon Institute, his death certificate listing PTB as the cause of death, the March 1946 PA AGO Form 23 indicating no in-service wounds or illnesses, and the affidavit signed by C. Angeles and F. Trinidad.  The examiner opined that the Veteran's PTB was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for the opinion, the examiner explained that the record shows no evidence of PTB during the Veteran's military service.  The examiner further noted that the record showed no documentation of PTB within three years of separation from active service.  The examiner found the October 2009 affidavit to be "untruthful and inherently incredible" in light of the fact that Dr. Villarama did not become a registered physician until 1960 and the fact that no medical evidence pertaining to Dr. Villarama's alleged treatment of the Veteran's PTB was submitted.  As to the appellant's assertion at the April 2011 Board hearing that the Veteran was "already sick with cough and malaria" in 1948 and that she observed him to have a spot on his lungs, the examiner felt the appellant's statements to be speculative and presumptive as the appellant is not competent to medically link symptoms to a specific disease.  The examiner further noted that cough is a symptom of several medical conditions, and that there is no evidence that the Veteran was suffering from PTB at the time.

The Board concludes that the probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cause of death, PTB, was related to his active military service or that it manifested to a compensable degree within three years of the Veteran's separation from active service.  The Board notes that the March 1946 PA AGO Form 23 shows that the Veteran had no wounds or illnesses during active service.  There are no treatment records showing treatment or diagnosis for PTB or any other disease or illness during the Veteran's active service.  As such, there is no evidence that the PTB manifested during the Veteran's active service, and the record does not show that it is at least as likely as not that the PTB is directly connected to the Veteran's active service.

In finding that the evidence does not show that the Veteran's cause of death was related to his active service or manifested to a compensable degree within three years of the Veteran's separation from active service, the Board affords great probative value to the VA examiner's opinion because the examiner provided appropriate rationale for the opinions given that was based on a review of the record and on the examiner's expertise as internist/pulmonologist.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

The Board has considered the appellant's statements that the Veteran showed various symptoms during his active service and shortly after his separation from active service, and that the Veteran had a spot on his lung.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to opine as to issues outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the appellant has asserted that she witnessed the Veteran coughing, that the Veteran had a spot on his lungs, and that those symptoms were related to the Veteran's cause of death, PTB.  The appellant is competent to attest to witnessing symptoms such as coughing, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not considered competent to offer a diagnosis based on those symptoms or to otherwise relate such symptoms to a specific disability as doing so requires medical knowledge and expertise the appellant has not been shown to possess.  The Board instead relies on the competent opinion of the VA examiner, who opined that the symptoms described by the appellant could be manifestation of any number of conditions, and to attribute them to PTB would be speculative.  In short, the appellant's assertions do not constitute competent evidence showing that it is at least as likely as not that the Veteran's cause of death was etiologically related to his active service or that his PTB manifested to a compensable degree within three years of his separation from active service.

The Board has also considered the November 2009 affidavit signed by C. Angeles and F. Trinidad.  In the affidavit, the affiants describe witnessing the Veteran become dizzy, pale, and weak.  They also indicate that the Veteran told them that he had PTB, that they accompanied him to Dr. Villarama's clinic, and that Dr. Villarama diagnosed him with PTB.  These events all purportedly took place in October 1946, which is within three years from the Veteran's separation from active service.  The affiants are competent to report symptoms such as dizziness, paleness, and weakness.  See Layno, 6 Vet. App. 465.  In addition, they are competent to report a contemporaneous medical diagnosis rendered by a medical professional.  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331.  However, the record shows that Dr. Villarama did not become a registered physician until 1960, fourteen years after the events described by the affiants.  Furthermore, despite VA's efforts to identify and obtain evidence from Dr. Villarama, no evidence from Dr. Villarama has been obtained, to include evidence that would substantiate or lend credibility to the affiant's reports.  Given the lack of supporting evidence and the evidence showing that Dr. Villarama could not have provided a competent medical diagnosis for PTB in 1946, the Board finds the affiants' account not to be credible.  As the account is not credible, it is not due probative value and does not weigh against the VA examiner's opinion.  The affiant's statements do not constitute probative evidence showing that it is at least as likely as not that the Veteran's cause of death was etiologically related to his active service or that his PTB manifested to a compensable degree within three years of his separation from active service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of entitlement to service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board acknowledges the appellant's request for benefits on the basis of advanced age, poor health, and financial need.  Although sympathetic to her statements, the Board is without authority to grant benefits based on such factors, even to achieve an equitable result.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has stated, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  In this case, there simply is no provision under which the Board may grant the appellant's claim.  Therefore, the Board has no discretion but to deny the claim under the applicable statutes and regulations.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


